DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 4 is directed to a non-elected embodiment such as what is shown in a least Figures 9-11 (nearly identical claims are being examined in applications 16/543620 and 16/543631).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

EXAMINER NOTE: With regards to claim 1, on 3/7/2020 Claim 1 was amended to indicate that the leg bad is configured to contact the back of the user’s leg during use.  However, this is not shown in the elected embodiment (this configuration is shown in Figure 11).  In the elected embodiment of Figures 12, 17-19, and 21, the leg pad is configured to contact an inner portion of a user’s leg. This is also in line with the most recent amendments made.  Examiner will proceed with examination of the claim accordingly.
Claims 1-3 have been examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The leg pad configured to contact the back of the user’s leg and the arm being rotatable about both a y-axis and x-axis simultaneously such that the user may put their legs together and spread their legs apart.  (As advanced above, Examiner notes that this is shown in Figure 11, but not in the elected embodiment of Figures 12, 17-19, and 21.  In the elected embodiment the leg pad is configured to contact an inner portion of a user’s leg. This drawing objection would be obviated if the claim language was changed to reflect this feature)
“two shafts…provided on one arm” such that the arm is rotatable about the x and y axes (Claim 1)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:
Line 6: “the back” should be changed to --an interior--.
Lines 9-11: “rotatably about bothe the x-axis…disclosure” should be changed to --rotatable about both the x-axis and the y-axis--
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulks (US Patent 7,128,694).

As to Claim 1, Fulks discloses an exercise device for exercising upper leg portions and hips while protecting knee and ankle joints, the exercise device comprising:
a frame (100);
a seat (10) connected to the frame and configured to support a user in a sitting or lying position;
an arm (42/44/60) pivotably connected to the frame and rotatable;
a leg pad (64) pivotably connected to a lower end of the arm and configured to contact an interior of the user's leg during use;
wherein a pivot axis of the arm portion is rotatable about both a y-axis (40) perpendicular to the ground (Fig 3) and an x-axis (30) parallel to the ground (Fig 2) so that the user performs a rotation activity about both the x-axis and the y-axis simultaneously (Fig 2; Col 3, Lines 21-40);
wherein two shafts are provided on one arm and the arm is rotatable about both the x-axis and the y-axis (Figs 2-5);
wherein the exercise device is configured to allow the user to sit or lie on the seat, locate his/her leg on the leg pad, and move the leg backward from an exercise starting position where the leg is pulled toward the user's chest; locate one leg at a left side and rotate the leg rightward or vice versa; or put his/her legs together and spread the legs apart or spread the legs apart and put the legs together such that the user's leg moves during exercises and the user flexes the hip while exercising (Figs 1-5) and thus the arm rotates in a three dimensional space (Col 3, Lines 21-40).

As to Claim 2, Fulks discloses the exercise device of claim 1, wherein the arm connector comprises a first pivot axis parallel to the ground, a first roller configured to rotate about the first pivot axis, a first roller base configured to support rotation of the first roller, a bearing configured to support rotation of the first pivot axis, a second pivot axis perpendicular to the ground, a second roller configured to rotate about the second pivot axis, and a second roller base configured to support rotation of the second roller (Figs 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fulks in view of Carlson.

Fulks discloses the exercise device significantly as claimed, but does not disclose further comprising a front handle connected to the frame to be held by the user for postural stability.
Carlson teaches a similar exercise device for exercising a user’s legs having a frame, a seat and a front handle connected (41) to the frame to be held by the user while performing various exercises (Figs 14-17; Col 7, Lines 31-32).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Fulks to include a front handle as taught by Carlson to stabilize the user while performing various exercises on the device. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        5/10/2022